- department of the treasury vu29 tax_exempt_and_government_entities_division internal_revenue_service washington d c no z hospital this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the above-named plan for the plan years ending date and date have been denied the hospital is a privately-owned ml-bed tertiary care not-for-profit institutions the hospital is noted for its - formed from’ currently the hospital has the hospital ascribes most of its financial difficulties to the healthcare reform legislation enacted in the state in which it operates and other changes that dramatically reduced reimbursements from hmo’s medicare and medicaid this had a significant effect on patient revenues since of the hospital’s business is from medicare and medicaid patients as a result of this and other difficulties the hospital has experienced recurring operating losses and cash_flow problems and reports that it has fully utilized all available lines of credit you were notified in a letter dated september i that your request had been tentatively denied based on concerns that the hospital's financial hardship was not temporary in nature on september relief under chapter of the u s bankruptcy code and in a conversation with the hospital filed a voluntary petition for - of this office on date you indicated that you would waive the hospital's right to a conference to review the decision regarding the requested funding waivers hence your requests for waivers of the minimum_funding standard for the plan years ending december bb and december a have been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated fundi iciencies in the plan for the plan years ending december j december - december you should file form_5330 for each of these plan years as soon as possible to report and pay the excise_taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
